233 Md. 145 (1963)
195 A.2d 592
HOWELL
v.
STATE
[No. 119, September Term, 1963.]
Court of Appeals of Maryland.
Decided December 10, 1963.
The cause was submitted to BRUNE, C.J., and HENDERSON, PRESCOTT, HORNEY and MARBURY, JJ.
Submitted on brief by George L. Russell, Jr., for the appellant.
Submitted on brief by Thomas B. Finan, Attorney General, Gerard Wm. Wittstadt, Assistant Attorney General, William J. O'Donnell, State's Attorney for Baltimore City, and Andrew J. Graham, Assistant State's Attorney, for the appellee.
PER CURIAM:
The appellant, Robert T. Howell, was tried on March 5, 1963, in the Criminal Court of Baltimore before Judge Sodaro, sitting without a jury, under an indictment charging him with possession, control and sale of narcotics (marijuana). He was convicted and sentenced to five years in the Maryland Penitentiary. On this appeal the sole question presented is whether the evidence adduced at the trial was legally sufficient to sustain the conviction.
Appellant merely requests us to review the law and the evidence under Rule 886. If the record shows any evidence or proper inferences from the evidence upon which the trial court could fairly find the appellant guilty, beyond a reasonable doubt, *147 then the verdict should not be disturbed. Knuckles v. State, 228 Md. 318, 179 A.2d 692.
Officer Marshall testified without contradiction that he was a member of the narcotics squad; that on August 11, 1962, he was introduced to the appellant by a "special employee" named Matthews at 1616 Druid Hill Avenue. Matthews asked the appellant, in Officer Marshall's presence, if he had any marijuana. Appellant said he had it in ten dollar bags. Matthews agreed to purchase a bag, and the officer gave appellant ten dollars from official, advanced funds. Appellant left the room and soon returned with a brown bag which he gave to the officer, and which was later found to contain marijuana. Some time later an arrest warrant (the validity of which is not here challenged) was obtained and appellant was arrested on October 8, 1962.
It is obvious that this testimony, if believed by the trier of the facts, was ample to support the verdict of guilty. Brewer v. State, 229 Md. 251, 182 A.2d 883.
Judgment affirmed.